Kendrick, a constable, levied on a bale of cotton as the property of Amos Perkins, under an execution in favor of Richards. Thereupon Jones as principal, and Duckworth as security, gave to Kendrick a bond conditioned for the production of the property at the time and place of sale, provided it should be found subject to the execution. The bond recited that the cotton was claimed by Jones. Defendants admitted at the trial that there had been a breach of the bond, but contended that they could defend the suit as freely as if a claim had been regularly filed; and introdued testimony that Amos Perkins never had any interest in the cotton, which was raised by Rainey Perkins on land rented from Jones and delivered to him in part payment of rent. But the court held the defendants estopped from so setting up title to the cotton.